                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSHUA P. BRAITHWAITE,

             Plaintiff,

      v.                                             Case No. 18-CV-1507

LACEE SMELCER, et al.,

             Defendants.


                                      ORDER


      At the court’s request, Sean Bukowski of the law firm Nash, Spindler,

Grimstad & McCracken LLP has agreed to represent plaintiff Joshua Braithwaite.

Before the court will finalize the representation, Braithwaite must agree to the

Regulations Governing the Prepayment and Reimbursement of Expenses in Pro Bono

Cases from the District Court Pro Bono Fund. The court will provide Braithwaite

with a copy of the regulations. Under Paragraph A.1, Mr. Bukowski’s representation

will take effect only after Braithwaite signs and returns the enclosed form stating his

agreement to be bound by the regulations.

      IT IS THEREFORE ORDERED that, on or before October 4, 2019,

Braithwaite must sign and return the enclosed Agreement to Reimburse the Pro Bono

Fund if he wishes to proceed with a lawyer in this case.

      The court will mail Braithwaite a copy of the Regulations Governing the

Prepayment and Reimbursement of Expenses in Pro Bono Cases. The court also will
mail a copy of this order to Sean Bukowski of the law firm Nash, Spindler, Grimstad

& McCracken LLP, 1425 Memorial Drive, Manitowoc, Wisconsin, 54220.

      Dated at Milwaukee, Wisconsin this 9th day of September, 2019.




                                            WILLIAM E. DUFFIN
                                            U.S. Magistrate Judge




                                        2
